DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              KRISTEN CHRISTENSEN and RANDY MARCIN,
                            Appellants,

                                    v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                              No. 4D15-453

                          [January 13, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No. 2012-CA-
002422.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and Gabriel M. Hartsell of
McGuire Woods LLP, Jacksonville, for appellee.

PER CURIAM.

    Based on appellee’s concession of error, the summary final judgment
of foreclosure is reversed and remanded for further proceedings.

CIKLIN, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.